Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 1 of 32 Page ID
                                  #:5115




 1   Daniel H. Charest (admitted pro hac vice)
     dcharest@burnscharest.com
 2   TX Bar # 24057803
     Warren Burns (admitted pro hac vice)
 3
     wburns@burnscharest.com
 4   TX Bar # 24053119
     E. Lawrence Vincent (admitted pro hac vice)
 5
     lvincent@burnscharest.com
 6   TX Bar # 20585590
     BURNS CHAREST LLP
 7   900 Jackson St., Suite 500
 8   Dallas, Texas 75202
     Telephone: (469) 904-4550
 9   Facsimile: (469) 444-5002
10
     Counsel for Plaintiffs
11
12   Additional Counsel on Signature Page
13                        UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION
15
16   RAUL NOVOA, JAIME CAMPOS
     FUENTES, ABDIAZIZ KARIM,                      Civil Action No. 5:17-cv-02514-JGB-
17   AND RAMON MANCIA, individually                SHKx
18   and on behalf of all others similarly
     situated,                                     MEMORANDUM OF POINTS
19                        Plaintiffs,              AND AUTHORITIES IN
20                                                 SUPPORT OF PLAINTIFFS’ EX
     v.                                            PARTE APPLICATION FOR A
21                                                 TEMPORARY RESTRAINING
22   THE GEO GROUP, INC.,                          ORDER REQUIRING COVID-19
                 Defendant.                        PREVENTION MEASURES FOR
23                                                 NATIONWIDE HUSP CLASS
24
25
26
      MEMORANDUM OF POINTS AND                                            5:17-cv-02514-JGB
      AUTHORITIES IN SUPPORT OF PLAINTIFFS’
      EX PARTE APPLICATION FOR TRO – COVID-
      19 PREVENTIVE MEASURES
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 2 of 32 Page ID
                                  #:5116




 1                                               TABLE OF CONTENTS

 2   I.     INTRODUCTION ................................................................................................1
 3   II.    FACTS SUPPORTING EMERGENCY INJUNCTIVE
            RELIEF....................................................................................................................1
 4
 5          A.        The Coronavirus Global Pandemic and the National
                      Emergency. ..................................................................................................2
 6
            B.        HUSP Class Members Face a Severe Risk of Contracting
 7
                      COVID-19 as a Result of GEO’s HUSPs in Each Covered
 8                    Facility. ..........................................................................................................5
 9                    1.         GEO’s HUSP programs expose Class Members to
10                               the COVID-19 virus on a daily basis. ..........................................5

11                    2.         Class Members are especially susceptible to
                                 immediate and significant harm from contracting
12                               COVID-19. ......................................................................................7
13
                      3.         GEO has failed to protect Class Members while
14                               requiring adherence to the HUSP Program. ............................ 11
15   III.   ARGUMENT ...................................................................................................... 14
16
            A.        The Court should grant injunctive relief to protect Class
17                    Members during the pendency of this action. ..................................... 15
18                    1.         Movants are likely to succeed on the merits because
19                               compelled participation in the HUSP program under
                                 threat of serious illness or death, or violent reprisals
20                               from guards, violates the TVPA’s forced labor
21                               prohibition. .................................................................................... 15

22                    2.         Class Members face immediate, irreparable harm
                                 because the HUSP program puts Class Members in a
23                               heightened risk of exposure to COVID-19, a serious,
24                               potentially life threatening incurable disease. ........................... 18
25                    3.         The balance of the equities favors injunctive relief
26                               because life and health of Class Members outweighs
                                 GEO’s profits from slave labor. ................................................ 21
                                                                        i
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                                            5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 3 of 32 Page ID
                                  #:5117




 1                  4.        Injunctive relief is in the public interest because the
                              requested relief helps sever the chain of exposure to
 2                            COVID-19. ................................................................................... 22
 3         B.       The Court should grant the relief without requiring a bond. ............ 23
 4
     IV.   CONCLUSION................................................................................................... 23
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                 ii
     PLAINTIFFS’ EX PARTE MOTION FOR A                                                                  5:17-cv-02514-JGB
     TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 4 of 32 Page ID
                                  #:5118




 1                                                TABLE OF AUTHORITIES

 2
     Cases
 3
     All. for the Wild Rockies v. Cottrell,
 4
        632 F.3d 1127 (9th Cir. 2011) ....................................................................................... 15
 5
     Amoco Prod. Co. v. Vill. of Gambell,
 6     480 U.S. 531 (1987) ........................................................................................................ 21
 7
     Arc of Cal. v. Douglas,
 8      757 F.3d 975 (9th Cir. 2014) ......................................................................................... 21
 9   Barrientos et al. v. CoreCivic, Inc.,
10      No. 18-15081 (Feb. 28, 2020 11th Cir.) ...................................................................... 17

11   Caribbean Marine Servs. Co. v. Baldrige,
        844 F.2d 668 (9th Cir. 1988) ......................................................................................... 18
12
13   Fruth, Inc. v. Pullin,
        No. CV 3:15-16266, 2015 WL 9451066 (S.D. W. Va. Dec. 23,
14      2015) ................................................................................................................................. 22
15   Garcia v. Google, Inc.,
16      743 F.3d 1258 (9th Cir. 2014) ....................................................................................... 20
17   Gen-Probe Inc. v. Bayer Healthcare LLC,
        No. 05-CV-1668 BEN (WMC), 2006 WL 8455600 (S.D. Cal.
18
        Mar. 3, 2006) .................................................................................................................... 22
19
     Granny Goose Foods,
20      415 U.S. 423 (1974) ........................................................................................................ 15
21
     Harris v. Bd. of Supervisors, Los Angeles Cty.,
22     366 F.3d 754 (9th Cir. 2004) ................................................................................... 19, 22
23   Hernandez v. Wolf,
24      No. 5:20-cv-00617-TJH (KS), at 4 (C.D. Cal. Apr. 1, 2020)............................ passim

25   Jones v. Tex. Dep’t. of Crim. Justice,
         880 F.3d 756 (5th Cir. 2018) ......................................................................................... 19
26

                                                                           iii
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                                               5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 5 of 32 Page ID
                                  #:5119




 1   Jorgensen v. Cassiday,
         320 F.3d 906 (9th Cir. 2003) ......................................................................................... 23
 2
     Orantes–Hernandez v. Smith,
 3      541 F. Supp. 351 (C.D. Cal. 1982) ............................................................................... 23
 4
     Pashby v. Delia,
 5      709 F.3d 307 (4th Cir. 2013) ......................................................................................... 22
 6   People v. Halim,
 7      14 Cal. App. 5th 632 (2017) .......................................................................................... 16

 8   Reno Air Racing Ass’n v. McCord,
        452 F.3d 1126 (9th Cir. 2006) ....................................................................................... 15
 9
10   Rodde v. Bonta,
        357 F.3d 988 (9th Cir. 2004) ......................................................................................... 22
11
     Spark Indus., LLC v. Kretek Int’l, Inc.,
12      No. CV 14-5726-GW(ASX), 2014 WL 12600262 (C.D. Cal.
13      July 29, 2014) ................................................................................................................... 18
14   State of California v. Picayune Rancheria of Chukchansi Indians of Cal.,
         No. 1:14-CV-01593 (LJO-SAB), 2015 WL 9304835 (E.D. Cal.
15
         Dec. 22, 2015) ................................................................................................................. 22
16
     Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.,
17      240 F.3d 832 (9th Cir. 2001) ......................................................................................... 15
18
     Toussaint v. Rushen,
19      553 F. Supp. 1365 (N.D. Cal. 1983)............................................................................. 23
20   U.S. v. Dann,
21      652 F.3d 1160 (9th Cir. 2011) ....................................................................................... 16

22   Unknown Parties v. Johnson,
       No. CV-15-00250-TUC-DCB, 2016 WL 8188563 (D. Ariz.
23     No. 18, 2016) ................................................................................................................... 19
24
     Winter v. Nat. Res. Def. Council, Inc.,
25     555 U.S. 7 (2008) ............................................................................................................ 15
26   Statutes
                                                                         iv
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                                           5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 6 of 32 Page ID
                                  #:5120




 1   18 U.S.C. § 1589 ............................................................................................................. 15, 16

 2   Cal. Penal Code § 236.1(h)(3) ............................................................................................. 16
 3   The California Trafficking Victims Protection Act, Cal. Civ. Code
       § 52.5 ................................................................................................................................. 16
 4
 5   Rules

 6   11A Charles A. Wright & Arthur R. Miller, Federal Practice and
        Procedure § 2948.1 (3d ed. rev. 2014) ......................................................................... 18
 7
 8   Fed. R. Civ. P. 23(b)(2) .......................................................................................................... 1

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                            v
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                                               5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 7 of 32 Page ID
                                  #:5121




 1                                       I.      INTRODUCTION

 2             This Court has certified a class under Fed. R. Civ. P. 23(b)(2) which includes any
 3   person who is (a) civilly detained at any GEO immigration detention center in the United
 4   States and (b) subject to a GEO Housing Unit Sanitation Policy (HUSP) at any point
 5   during their detention (collectively the “HUSP Class,” and individually “Class
 6   Members”).1 Dkt. 229 at 2.
 7             As those appointed to represent the HUSP Class with regard to how GEO “has
 8   acted or refused to act on grounds that apply generally to the class,” Movants Raul
 9   Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon Mancia request this Court
10   order injunctive relief regarding Class Members’ exposure to Coronavirus Disease 2019
11   (“COVID-19”) requiring GEO to either (a) halt the use of Class Members in the
12   provision of work or services under the HUSP program or (b) protect those detainees
13   who provide HUSP services by (i) providing protective clothing and antiseptic supplies
14   and (ii) conducting testing of all Class Members to detect COVID-19. Given the ongoing
15   HUSP program, the prevalence of COVID-19 in GEO facilities, and the dire and
16   immediate threat of death or serious illness resulting from exposure to COVID-19, the
17   Class Members need immediate help.
18
            II.     FACTS SUPPORTING EMERGENCY INJUNCTIVE RELIEF
19
20             COVID-19 has found its way into GEO detention facilities. The living conditions
21   encourage the rapid transmission of the virus and exposure to COVID-19 throughout
22   the GEO facilities. And yet, GEO’s HUSPs still force Class Members to clean the
23
     1
         The HUSP Class excludes (1) individuals detained in GEO’s family residential detention facility in
24       Karnes City, Texas; (2) individuals detained in the Alexandria Staging Facility in Alexandria,
         Louisiana; (3) any individual detained in the custody of the U.S. Marshall or any other law
25       enforcement agency at a GEO facility where the company also detains civil immigration detainees
26       pursuant to contracts with ICE; and (4) civilly detained immigrants detainees held at the Aurora ICE
         Processing Center in Aurora, Colorado at any time before October 22, 2014.
                                                         1
         PLAINTIFFS’ EX PARTE MOTION FOR A                                            5:17-cv-02514-JGB
         TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 8 of 32 Page ID
                                  #:5122




 1   epicenter of COVID-19’s spread at its facilities—the common spaces. GEO provides
 2   no protection to these workers, so they are unnecessarily exposed to COVID-19 because
 3   of GEO’s HUSP program. The circumstances call for immediate action to protect the
 4   Class Members where their ward, GEO, has completely failed.
 5   A.        The Coronavirus Global Pandemic and the National Emergency
 6
 7             COVID-19 is a disease caused by a coronavirus that has reached pandemic status.

 8   It spreads easily from person to person.2 This Court has recognized the ease by which

 9   COVID-19 is spread:
         According to the United States Centers for Disease Control and
10       Prevention, the coronavirus is spread mainly through person-to-person
11       contact. More specifically, the coronavirus is spread between people who
         are in close contact—within about 6 feet with one another through
12       respiratory droplets produced when an infected person coughs or sneezes.
13       The droplets can land in the mouths or noses, or can be inhaled into the
         lungs, of people who are within about 6 feet of the infected person.
14       Moreover, studies have established that the coronavirus can survive up to
         three days on various surfaces.3
15
16             As of April 5, 2020, 304,826 people in the United States have confirmed
17   diagnoses, and 7,616 Americans have died after contracting COVID-19.4 These
18   numbers are expected to grow exponentially. The Centers for Disease Control and
19
     2
          Centers for Disease Control and Prevention, How COVID-19 Spreads, available at
20       https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html (last accessed Apr. 3,
21       2020).
     3
         Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KS), at 4 (C.D. Cal. Apr. 1, 2020) (Temporary Restraining
22       Order and Order to Show Cause); Centers for Disease Control and Prevention, How COVID-19
         Spreads, available at https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html (last
23       accessed Apr. 3, 2020) (noting the virus spreads “between people who are in close contact with one
24       another (within about 6 feet)” and “through respiratory droplets produced when an infected person
         coughs or sneezes”).
25   4
          Centers for Disease Control and Prevention, Cases in U.S. (updated Apr. 6, 2020),
26       https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last accessed Apr. 6,
         2020).
                                                         2
         PLAINTIFFS’ EX PARTE MOTION FOR A                                            5:17-cv-02514-JGB
         TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 9 of 32 Page ID
                                  #:5123




 1   Prevention (CDC) expects that most people in the United States will be exposed to the
 2   virus “[i]n the coming months.”5 Projections by the CDC indicate that over 200 million
 3   people in the United States could be infected with COVID-19 without effective public
 4   health intervention.6 The CDC estimates COVID-19 could kill between 200,000 and 1.7
 5   million people in the United States and hospitalize between 2.4 and 21 million.7
 6             COVID-19’s prolific growth is particularly troublesome in light of its devastating
 7   health effects. COVID-19 can cause pneumonia, multi-organ failure, and death.8 There
 8   is no vaccine for COVID-19, and there is no known medication to prevent or treat the
 9   disease.9 The only known effective measures to reduce the risk for vulnerable people
10
11   5
         Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available at
12       http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Apr. 3,
         2020); see also Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KS), at 5 (C.D. Cal. Apr. 1, 2020)
13       (Temporary Restraining Order and Order to Show Cause) (“COVID-19 is highly contagious and has
         a mortality rate ten times greater than influenza. Most troublesome is the fact that people infected
14       with the coronavirus can be asymptomatic during the two to fourteen-day COVID-19 incubation
         period. During that asymptomatic incubation period, infected people are, unknowingly, capable of
15       spreading the coronavirus.”).
16   6
         Sheri Fink, Worst-Case Estimates for U.S. Coronavirus Deaths, N.Y. Times, Mar. 13, 2020, (updated Mar.
         18, 2020), available at https://www.nytimes.com/2020/03/13/us/coronavirus-deaths-estimate.html
17       (last accessed Apr. 3, 2020).
18   7
         Sheri Fink, Worst-Case Estimates for U.S. Coronavirus Deaths, N.Y. Times, Mar. 13, 2020 (updated Mar.
         18, 2020), available at https://www.nytimes.com/2020/03/13/us/coronavirus-deaths-estimate.html
19       (last accessed Apr. 3, 2020); see also Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KS), at 5 (C.D. Cal.
         Apr. 1, 2020) (Temporary Restraining Order and Order to Show Cause) (“[N]o age group is safe
20       from COVID-19. While older people with pre-existing conditions are the most vulnerable to
21       COVID-19-related mortality, young people without preexisting conditions have, also, succumbed to
         COVID-19.”).
22   8
         Centers for Disease Control and Prevention, What you need to know about coronavirus disease 2019
         (COVID-19), available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-
23       factsheet.pdf (last accessed April 3, 2020).
24   9
         Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available at
         http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed April 3,
25       2020); Centers for Disease Control and Prevention, Implementation of Mitigation Strategies for Communities
26       with Local COVID-19 Transmission, available at https://www.cdc.gov/coronavirus/2019-
         ncov/downloads/community-mitigation-strategy.pdf (last accessed April 3, 2020).
                                                            3
         PLAINTIFFS’ EX PARTE MOTION FOR A                                                 5:17-cv-02514-JGB
         TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 10 of 32 Page ID
                                  #:5124




 1   from injury or death from COVID-19 are to prevent them from being infected in the
 2   first place. Social distancing, i.e., physical separation from known or potentially infected
 3   individuals, and vigilant hygiene, including washing hands with soap and water, are the
 4   only known effective measures for protecting vulnerable people from COVID-19.10
 5   “The science is well established—infected, asymptomatic carriers of the coronavirus are
 6   highly contagious.”11
 7             As a result, health organizations worldwide have recognized the severity of the
 8   COVID-19 outbreak. The World Health Organization declared the outbreak a “public
 9   health emergency” on January 30, 2020.12 Health and Human Services Secretary Alex M.
10   Azar II did the same a day later.13 On March 11, the WHO characterized COVID-19 as
11   a pandemic.14 Two days later, the President of the United States declared the COVID-
12   19 outbreak a “national emergency.”15
13
14
15   10
          Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available at
          http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed April 3,
16        2020).
     11
17         Hernandez v. Wolf, No. 5:20-cv-00617-TJH(KS), at 11 (C.D. Cal. April 1, 2020) (Temporary
          Restraining Order and Order to Show Cause).
18   12
          Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available at
19        http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Apr. 3,
          2020).
20   13
          Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available at
21        http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Apr. 3,
          2020).
22   14
          Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available at
          http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Apr. 3,
23        2020). A pandemic is a global outbreak of disease. Pandemics happen when a new virus emerges to
24        infect people and can spread between people sustainably. Because there is little to no pre-existing
          immunity against the new virus, it spreads worldwide. Id.
25   15
          Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available at
26        http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Apr. 3,
          2020).
                                                         4
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 11 of 32 Page ID
                                  #:5125




 1   B.         The HUSP Class face a severe risk of contracting COVID-19 as a result of
                GEO’s HUSPs in each covered facility.
 2
 3              The COVID-19 pandemic has also cast GEO’s treatment of HUSP Class

 4   member in a new and dire light.

 5              1.     GEO’s HUSP programs expose Class Members to the COVID-19
                       virus on a daily basis.
 6
 7              The HUSPs at each GEO facility require detained immigrants to perform a wide
 8   range of services that needlessly expose them to the spread of COVID-19. For example,
 9   Adelanto’s HUSP requires that “each and every detainee must participate in the facility’s
10   sanitation program,” which includes cleaning “all commonly accessible areas of the
11   unit.”16 The housing unit officer develops a list of detainees each day to assign to housing
12   unit sanitation, though “[d]uring a general cleanup all detainees must participate.”17 In
13   addition, “[a]ll detainees must participate” in a mandatory, general cleanup of their
14   housing units every day.18 The policies apply to all detained immigrants at Adelanto.19
15   Moreover, GEO’s Housekeeping Plan provides that “[o]n a weekly basis or as needed,
16   all Housing Units will be subject to a total sanitation mission to assure standards are met
17   and maintained.”20 This “total sanitation mission” is carried out by detained immigrants
18   pursuant to the HUSP.21 GEO’s HUSP program exposes Class Members to un-sanitized
19
20
21
22   16
          Dkt. 193 (Wright Decl.) at Ex. 24 (“Policy 10.3.5”) at 3, 4 (emphasis added).
23   17
          Id.
     18
24        Wright Decl. (Dkt. 193), at Ex. 4 (Janecka Dep.) at 87:8–88:21.
     19
          Wright Decl. (Dkt. 193), at Ex. 4 (Janecka Dep.) at 62:11–63:8.
25
     20
          Wright Decl. (Dkt. 193), at Ex. 18 (Housekeeping Plan) at 2.
26   21
          Wright Decl. (Dkt, 193), at Ex. 23 (“Policy 12.1.4”) at 1.
                                                           5
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                   5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 12 of 32 Page ID
                                  #:5126




 1   surfaces, floors, showers, and toilets all of which increase the threat of contracting and
 2   spreading COVID-19.22
 3             Class Members cannot “opt-out” of the HUSP program to self-isolate during the
 4   COVID-19 crisis.23 GEO ensures that Class Members comply with its HUSPs by
 5   threatening them with punishment.24 The Supplemental Detainee Handbook at
 6   Adelanto, for example, classifies “[r]efusal to clean assigned living area” as a 300-level
 7   “High Moderate” offense punishable by up to 72 hours in disciplinary restriction (also
 8   known as solitary confinement) or even criminal prosecution.25 GEO also suspends
 9   programs and recreation unless and until detainees clean the housing units, hallways,
10   kitchens, laundry, and intake area upon demand and without compensation.26 Indeed,
11   GEO’s         HUSP       prohibits     detained      immigrants     from     participating     in      “any
12   activities/programs until the unit is cleaned,” and threatens that “[c]ontinued refusal to
13   clean the area will result in further disciplinary action.”27
14             All immigrants detained in GEO’s civil immigration detention facilities
15   nationwide are subject to the HUSP.28 Like at its Adelanto facility, GEO threatens
16
     22
          Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KS), at 5 (C.D. Cal. April 1, 2020) (Temporary Restraining
17        Order and Order to Show Cause) (“Because of the highly contagious nature of the coronavirus and
          the, relatively high, mortality rate of COVID-19, the disease can spread uncontrollably with
18        devastating results in a crowded, closed facility, such as an immigration detention center.”).
19   23
          Wright Decl. (Dkt. 193) at Ex. 24 (“Policy 10.3.5”) at 3.
     24
20        Dkt. 192-3 (Novoa Decl.) ¶ 13; Dkt. 192-4 (Campos Fuentes Decl.) ¶¶ 14, 15; Dkt. 192-5 (Karim
          Decl.) ¶¶ 10–13; Dkt. 192-6 (Mancia Decl.) ¶¶ 10–11; Dkt. 192-8 (Munoz Decl.) ¶¶ 5, 6, 9; Dkt. 192-
21        7 (Marwaha Decl.) ¶¶ 11–13.
     25
22        Wright Decl. (Dkt. 193), at Ex. 16 (Supp. Detainee Handbook) at 29; Ex. 4 (Janecka Dep.) at 67:17–
          68:14.
23   26
          Wright Decl. (Dkt. 193), at Ex. 4 (Janecka Dep.) at 232:11-23; see also Karim Decl. (Dkt 192-5) ¶ 11.
24   27
          Wright Decl. (Dkt. 193), at Ex. 24 (Policy 10.3.5) at 3.
     28
25        See Dkt. 174 at 7; 8; 12; 13 (conceding the existence of a nationwide corporate HUSP); Wright Decl.
          (Dkt. 193), at Ex. 34 (Requests for Admission) at Nos. 11-22 (admitting that GEO operates HUSPs
26        at twelve civil immigration detention centers nationwide). According to Acting ICE Director Matt

                                                            6
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                 5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 13 of 32 Page ID
                                  #:5127




 1   detained immigrants nationwide with serious harm or abuse of legal process for refusing
 2   or failing to perform uncompensated work pursuant to each HUSP.29 As a result of
 3   GEO’s policies, which compel participation by “each and every detainee” in cleaning
 4   and housekeeping activities for “all commonly accessible areas of the unit” in which they
 5   are housed, Dkt. 223 at 6, the continuation of the HUSP program threatens thousands
 6   of Class Members’ life, health, and well-being every day.30
 7              2.      Class Members are especially susceptible to immediate and
                        significant harm from contracting COVID-19.
 8
 9              Class Members at GEO’s detention facilities are highly likely to contract COVID-
10   19 and suffer severe health effects as a result of the HUSPs.
11              COVID-19 is a disease that spreads easily “[b]etween people who are in close
12   contact with one another (within about 6 feet),” and does so “[t]hrough respiratory
13   droplets produced when an infected person coughs or sneezes.”31 Not surprisingly, the
14   CDC has concluded immigration detention centers—such as those in which GEO
15   enforces the HUSP program—are particularly susceptible to the spread and contraction
16   of COVID-19 because they are congregate environments, i.e., places where people live
17
18
19        Albence, the Adelanto Facility is “representative of all our detention centers. That is how we run our
          detention facilities.” Fox News, Fox and Friends, at 4:55–5:13 (July 26, 2019), available at
20        https://www.youtube.com/watch?v=SdgN4jfxiqU&feature=youtu.be.
     29
21         See Wright Decl. (Dkt. 193), at Ex. 25 (Northwest Detention Center Detainee Handbook) at 18
          (classifying “[r]efusal to clean assigned living area” as a 300-level “High Moderate” offense punishable
22        by up to 72 hours in disciplinary restriction—i.e., solitary confinement—or even criminal
          prosecution); Ex. 34 (Requests for Admission) at No. 24.
23   30
          Wright Decl. (Dkt. 193), at Ex. 4 (Janecka Dep.) at 190:5-191:6; Dkt. 45, at 6.
24   31
           See Centers for Disease Control and Prevention, How COVID-19 Spreads, available at
          https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html (last accessed April 3,
25        2020); Centers for Disease Control, Interim Recommendations for US Households with Suspected/Confirmed
26        Coronavirus    Disease     2019,     available     at     https://www.cdc.gov/coronavirus/2019-
          ncov/prepare/cleaning-disinfection.html (last accessed Apr. 3, 2020).
                                                            7
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                     5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 14 of 32 Page ID
                                  #:5128




 1   and sleep in close proximity.32 Infectious diseases like COVID-19 that are
 2   communicated by air or touch are more likely to spread in these environments.33 People
 3   who are confined to these congregate environments find it virtually impossible to engage
 4   social distancing and hygiene practices as urged by the CDC in order to mitigate the risk
 5   of transmission.34
 6             There are “many opportunities for COVID-19 to be introduced into a
 7   correctional or detention facility, including daily staff ingress and egress; transfer of
 8   incarcerated/detained persons between facilities and systems, to court appearances, and
 9   to outside medical visits; and visits from family, legal representatives, and other
10   community members”—a circumstance exacerbated by the potential for “high turnover,
11   admitting new entrants daily who may have been exposed to COVID-19 in the
12   surrounding community or other regions.”35
13             Another court from this District has taken judicial notice of the risk of exposure
14   to COVID-19 and lack of safeguards at the Adelanto facility:
15             At Adelanto, a holding area can contain 60 to 70 detainees, with a large
16             common area and dormitory-type sleeping rooms housing four or six
               detainees with shared sinks, toilets and showers. Guards regularly rotate
17             through the various holding areas several times a day. At meal times—
18             three times a day—the 60 to 70 detainees in each holding area line up
               together, sometimes only inches apart, in the cafeteria. The guards,
19
20   32
          See Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available
21        at http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Apr. 3,
          2020).
22   33
          Id.
     34
           See Centers for Disease Control and Prevention, How to Protect Yourself, available at
23        https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html (last accessed Apr. 3,
24        2020).
     35
          Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus Disease 2019
25        (COVID-19) in Correctional and Detention Facilities (updated March 23, 2020), available at
26        https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
          correctional-detention.html (last accessed Apr. 3, 2020).
                                                           8
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                  5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 15 of 32 Page ID
                                  #:5129




 1             detainees and cafeteria workers do not regularly wear gloves or masks to
               prevent the spread of the coronavirus. While detainees have access to
 2             gloves, there is no requirement that they wear them. Detainees do not
               have access to masks or hand sanitizer—though thorough hand washing
 3
               could be more effective than hand sanitizers at preventing the spread of
 4             the coronavirus.36
 5             The risk of exposure at Adelanto is not unique among GEO’s facilities. Indeed,
 6   similar COVID-19 spread has happened to the Class Members at GEO’s Pine Prairie
 7   ICE Processing Center in Pine Prairie, Louisiana. ICE officials transferred an inmate
 8   from the Federal Correctional Center in Oakdale, Louisiana,37 where five inmates have
 9   died from COVID-19 in less than a week.38 The virus is so widespread that Bureau of
10   Prisons officials ceased testing and simply assumed everyone is presumptively positive,39
11   and Attorney General Barr declared an emergency urged the BOP to immediately de-
12   populate the prison.40
13             Some people are especially vulnerable to COVID-19. In particular, older adults
14   and people with serious underlying medical conditions like heart disease, diabetes, and
15
16
17   36
          Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KS), at 5 (C.D. Cal. April 1, 2020) (Temporary Restraining
18        Order and Order to Show Cause).
     37
19         Maria Clark, “ICE detainee test positive for COVID-19 in Pine Prairie, Louisiana”, The Daily
          Advertiser, Apr. 3, 2020, available at https://www.theadvertiser.com/story/news/american-
20        south/2020/04/03/coronavirus-ice-detainee-tests-positive-pine-prairie-louisiana/2946110001/.
     38
21        Caroline Habetz, “Fifth inmate at Oakdale federal prison dies from COVID-19”, KPLC, Apr. 3,
          2020 available at https://www.kplctv.com/2020/04/03/fifth-inmate-oakdale-federal-prison-dies-
22        covid-/.
     39
          Nicholas Chrastil, “Louisiana federal prison no longer testing symptomatic inmates for coronavirus
23        due to ‘sustained transmission’”, The Lens, Mar. 31, 2020 available at
24        https://thelensnola.org/2020/03/31/louisiana-federal-prison-no-longer-testing-symptomatic-
          inmates-for-coronavirus-due-to-sustained-transmission/.
25   40
          Memorandum for Director of Bureau of Prisons from William G. Barr re Increasing the Use of
26        Home Confinement at Institutions Most Affected by COVID-19, Apr. 3, 2020, available at
          https://www.politico.com/f/?id=00000171-4255-d6b1-a3f1-c6d51b810000.
                                                          9
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 16 of 32 Page ID
                                  #:5130




 1   lung disease are at a higher risk of getting sick from COVID-19.41 The CDC estimates
 2   that for people over the age of 65 or with medical conditions that increase the risk of
 3   serious COVID-19 infection, shortness of breath can be severe.42 Eight out of 10 deaths
 4   attributed to COVID-19 have been in adults 65 and older.43 For adults between 65–84
 5   years old that contract COVID-19, the CDC estimates that 31–59% required
 6   hospitalization, 11–31% required admission to an intensive care unit, and 4–11% died.44
 7   For adults 85 years old or older, 31–70% required hospitalization, 6–29% required
 8   admission to an intensive care unit, and 10-27% died.45 Eighty percent of all COVID-
 9   19 deaths in the United States have been among adults 65 years of age or older.46And,
10   even for those not in a medically vulnerable population, the risks posed by COVID-19
11   are severe. COVID-19 creates serious illness in 16% of all cases.47 Though older adults
12   account for the vast majority of deaths, 38% of those hospitalized for COVID-19 have
13   been people between 20–54 years old.48
14
15
16   41
          Centers for Disease Control and Prevention, People Who Are at Higher Risk for Severe Illness, available
          at      https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complications.html
17        (last accessed Apr. 3, 2020).
18   42
          Id.
     43
19           Centers for Disease Control and Prevention, Older Adults, available                               at
          https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complications/older-
20        adults.html (last accessed Apr. 3, 2020).
     44
21        Id.
     45
          Id.
22   46
          Centers for Disease Control and Prevention, Situation Summary (updated Mar. 26, 2020), available at
23        http://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Apr. 3,
          2020).
24   47
          Id.
25   48
           CDC COVID-19 Response Team, Severe Outcomes Among Patients with Coronavirus Disease 2019
26        (COVID-19) — United States, February 12–March 16, 2020, Morbidity & Mortality Wkly. Report
          (MMWR), available at http://dx.doi.org/10.15585/mmwr.mm6912e2 (last accessed Apr. 3, 2020).
                                                           10
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                   5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 17 of 32 Page ID
                                  #:5131




 1             HUSP Class Members’ risk of exposure exceeds the normal risk an inhabitant
 2   would face in congregative environments. Rather than simply live in close quarters
 3   (which presents a risk in and of itself), Class Members must clean these common
 4   areas day after day without protection from COVID-19 . By design, GEO requires
 5   Class Members to enter and clean common areas by coercion and, thereby,
 6   risks—nearly guarantees—exposure to COVID-19. As this Court recently noted,
 7   “[t]he Government, here, cannot say, with any degree of certainty, that no one—staff or
 8   detainee—at Adelanto has not been, or will not be, infected with the coronavirus.”49
 9             3.      GEO has failed to protect Class Members while requiring
                       adherence to the HUSP Program.
10
11             Class Members cannot rely on GEO to protect them from the risk of contracting
12   COVID-19 through participation in the HUSP program because GEO regularly fails to
13   provide detainees basic personal hygiene items—even in this time of unprecedented
14   crisis. For instance, at the LaSalle Detention Facility, Class Member Griselda del Bosque
15   reports that “[v]ery little has changed in the facility to address the virus.”50 And Ms. Del
16   Bosque confirms that “[t]he prisoners are the ones who do the cleanings in the dorms”
17   but that the conditions fall well short of CDC guidelines for COVID-19 because Class
18   Members “clean what [they] can with what they [i.e., GEO] give us, [but] usually [they]
19   just have to use soap and water” or “one towel . . . to clean everything.”51 Even after the
20   advent of COVID-19, GEO has failed to provide sufficient cleaning materials: “We
21   sometimes don’t have soap or toilet paper for days if it’s not replaced. We were told by
22
23   49
           Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KS), at 11.
     50
24        See Decl. of Griselda Del Bosque (“Del Bosque Decl.”), ¶ 5, Dada v. Witte, ECF No. 2-8 (E.D. La.)
          filed Apr. 1, 2020, available at https://ccrjustice.org/sites/default/files/attach/2020/04/2-
25        8%20Griselda%20Del%20Bosque.pdf., attached as Exhibit A to the Declaration of Daniel H.
          Charest (Charest Decl.).
26   51
          See del Bosque Decl., ¶ 8.
                                                        11
      PLAINTIFFS’ EX PARTE MOTION FOR A                                              5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 18 of 32 Page ID
                                  #:5132




 1   a guard that the soap we are given in the bathrooms is for hands and body only but that
 2   it’s not disinfecting.”52
 3             This is not an isolated incident. Class Members report facing similar shortages of
 4   basic necessities at other GEO facilities elsewhere in the United States:
 5             • “Conditions in our dorm are unsanitary. We don’t have any sinks
                   to clean our bowls, so people clean their bowls in the bathrooms. I
 6                 work cleaning the showers in my dorm for one dollar a day. I am
 7                 not given any masks. Sometimes I run out of cleaning supplies and
                   have to wash the floor of the showers with shampoo. The showers
 8                 are only cleaned twice a day.”53
 9
                   • “Counting me, there are currently 10 people being detained
10                   together [in the same room]. We sleep in bunk beds. . . . Staff does
                     not clean the room where we stay. We ask in the morning for
11                   disinfectant to clean with. I use shampoo to wash my hands with,
12                   but we do have bars of white soap. . . . We were told about COVID-
                     19 when [GEO staff] took away the [roommate] detainee for
13                   quarantine. We asked for hand sanitizer but were told to use
14                   disinfectant spray. Staff had on masks, but detainees cannot get
                     masks. . . . I clean everything because I fear getting an infection, but
15                   not everyone I am detained with is as careful about infection as I
16                   am.54
17                 •   “Morales Diaz said she saw a Cuban detainee yelling at a guard for
                       not wearing a mask or gloves. The guard ignored the detainee.
18
                       Often, media is denied to the women. ‘They refuse to clean the
19                     living areas to protest that we don’t have proper cleaning supplies,’
20
21
22   52
          See del Bosque Decl., ¶ 7.
23   53
          See, e.g., Decl. of Sonia Lemus Tejada Dejaso (“Tejada Dejaso Decl.”), ¶¶ 1, 8-9, Dada v. Witte, ECF
24        No. 2-19 (E.D. La.) filed Apr. 1, 2020 (from LaSalle ICE Processing Center in Jena, Louisiana),
          available                at            https://ccrjustice.org/sites/default/files/attach/2020/04/2-
25        19%20Sonia%20Lemus%20Tejada%20Dejaso.pdf., attached as Exhibit B to Charest Decl.
     54
26        Declaration of Abby Frazer (“Frazer Decl.”), ¶¶ 30, 35-37, 40-42 (describing GEO’s Denver Contract
          Detention Facility in Aurora, Colorado), attached as Exhibit C to Charest Decl.
                                                         12
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 19 of 32 Page ID
                                  #:5133




 1                     Morales Diaz said. ‘The staff punishes them by turning off the
                       TV.’”55
 2
 3              When Class Members attempt to raise concerns about COVID-19, GEO has

 4   reacted with brutal force and consistent failure to address detainees’ lack of access to

 5   basic hygienic necessities like soap and hand sanitizer. Following a COVID-19

 6   presentation at LaSalle, GEO responded by tear-gassing as many as 80 detained

 7   immigrant women.56 GEO reportedly approved similar uses of force at two other

 8   facilities the same week.57 These deprivations and unlawful threats and uses of force by

 9   GEO are consistent with those alleged by the Class Representatives58 and others at

10   Adelanto.59

11   55
          Debbie Nathan, “Women in ICE Detention, Fearing Coronavirus, Make Video to Protest Unsafe
12        Conditions,” The Intercept, Mar. 30, 2020, (addressing conditions at the South Louisiana ICE
          Processing Center), available at https://theintercept.com/2020/03/30/coronavirus-ice-detention.
13   56
          See generally Decl. of Mariel Villareal, Dada v. Witte, ECF No. 2-32 (E.D. La.) filed Apr. 1, 2020,
14        available              at                https://ccrjustice.org/sites/default/files/attach/2020/04/2-
          32%20Mariel%20Villarreal.pdf, attached as Exhibit D to Charest Decl.; Tejada Dejaso Decl., ¶¶ 9-
15        12. See also Camilo Montoya-Galvez, “‘Don’t let us die’: Women in ICE custody plead for release
          amid      coronavirus     pandemic,”       CBS      News,      Apr.     3,    2020,      available at
16        https://www.cbsnews.com/news/coronavirus-women-ice-custody-louisiana-release-covid-19/.
     57
17        Hamed Aleaziz, “Immigrants Afraid of the Outbreak Are Protesting Inside ICE Facilities,” BuzzFeed
          News,                Mar.               26,              2020,               available           at
18        https://www.buzzfeednews.com/article/hamedaleaziz/immigrants-coronavirus-outbreak-ice-
          protests (“Since Monday, guards at three ICE detention facilities in Louisiana and Texas — LaSalle
19        ICE Processing Center, Pine Prairie ICE Processing Center, and South Texas ICE Processing Center
          — have used force to quell inmate protests. Advocates and attorneys have reported that ICE
20        detainees have had limited access to soap and are worried that the coronavirus, which causes COVID-
21        19, could spread undetected, leaving those with underlying medical conditions and the elderly at
          risk.”).
22   58
          See also Novoa Decl. (Dkt 192-3) ¶ 14; Campos Fuentes Decl. (Dkt 192-4) ¶ 11; Karim Decl. (Dkt
          192-5) ¶ 17; Mancia Decl. (Dkt 192-6) ¶ 14; Marwaha Decl. (Dkt 192-7) ¶ 17.
23
     59
           Tom Dreisbach, “Exclusive: Video Shows Controversial Use of Force Inside An ICE Detention
24        Center,”           NPR,            February        6,       2020,          available       at
          https://www.npr.org/2020/02/06/802939294/exclusive-video-shows-controversial-use-of-force-
25        inside-an-ice-detention-center. See also Memorandum and Order Granting in Part and Denying in
26        Part Motions for Summary Judgment, Rivera-Martinez v. The GEO Grp., Inc., Case No. ED CV 18-
          1125-SP, ECF No. 160 at (C.D. Cal. Jan. 7, 2020).
                                                          13
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                 5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 20 of 32 Page ID
                                  #:5134




 1              Even before the onset of COVID-19, GEO’s detention facilities had a history of
 2   inadequate medical care. For example, following an unannounced inspection at one of
 3   GEO’s detention facilities, OIG issued a report on September 27, 2018 identifying “a
 4   number of serious issues that violate ICE’s 2011 [PBNDS] and pose significant health
 5   and safety risks at the facility.”60 The report concluded that detainees do not have timely
 6   access to proper medical care.61 The OIG described wait times for “acute illnesses,”
 7   which would include illnesses like COVID-19, as “excessively long.” Thus it is
 8   reasonable to expect COVID-19 will also readily spread in detention centers, especially
 9   when people cannot engage in proper hygiene and isolate themselves from infected
10   residents or staff.62
11                                           III.   ARGUMENT
12
                Movants herein seek limited, temporary relief to protect the health and safety of
13
     the Class Members. The relief they seek will also protect the health and safety of GEO
14
     personnel and healthcare workers at GEO’s detention facilities as well and the healthcare
15
     infrastructure and communities where these facilities are located. Specifically, Movants
16
     seek an order requiring GEO to either (a) halt the use of Class Members in the provision
17
     of work or services under the HUSP program; or (b) protect those detainees who
18
     provide HUSP services by (i) providing protective clothing and antiseptic supplies and
19
     (ii) conducting testing of all Class Members to detect COVID-19.
20
21
22   60
          Wright Decl. (Dkt. 193), at Ex. 27 (OIG-18-86, “Management Alert – Issues Requiring Action at the
23        Adelanto ICE Processing Center in Adelanto, California”).
     61
24        Id. at 7.
     62
          See Novoa Decl. (Dkt 192-3)at ¶ 15 (GEO does not provide sufficient personal hygiene items; these
25        items must be purchased at the commissary); Campos Fuentes Decl. (Dkt 192-4) at ¶ 11(same); Karim
26        Decl. (Dkt 192-5) at ¶ 17 (same); Mancia Decl. (Dkt 192-6) at ¶ 14 (same); Munoz Decl. (Dkt 192-8)
          at ¶ 13 (same); Marwaha Decl. (Dkt 192-7) at ¶ 17 (same).
                                                        14
      PLAINTIFFS’ EX PARTE MOTION FOR A                                               5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 21 of 32 Page ID
                                  #:5135




 1              A.       The Court should grant injunctive relief to protect Class Members
                         during the pendency of this action.
 2
 3              The purpose of a TRO is to preserve the status quo and prevent irreparable harm

 4   before a preliminary injunction hearing is held.63 On a motion for a temporary restraining

 5   order, the Movant “must establish that he is likely to succeed on the merits, that he is

 6   likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

 7   equities tips in his favor, and that an injunction is in the public interest.”64 A temporary

 8   restraining order may issue where “serious questions going to the merits [are] raised and

 9   the balance of hardships tips sharply in [plaintiff’s] favor.”65 To succeed under the

10   “serious question” test, Movants must show that they are likely to suffer irreparable

11   injury and that an injunction is in the public’s interest.66

12              1.       Movants are likely to succeed on the merits because compelled
                         participation in the HUSP program under threat of serious illness
13                       or death, or violent reprisals from guards, violates the TVPA’s
14                       forced labor prohibition.

15              To establish a claim of forced labor under the federal Trafficking Victims
16   Protection Act (TVPA), Movants must show that GEO “knowingly provide[d] or
17   obtain[ed]” their labor “by means of any scheme, plan, or pattern intended to cause the
18   person to believe that, if that person did not perform such labor or services, that person
19   or another person would suffer serious harm or physical restraint.”67 Serious harm is
20
21   63
          Granny Goose Foods, 415 U.S. 423, 439 (1974); see also Reno Air Racing Ass’n v. McCord, 452 F.3d 1126,
22        1130–31 (9th Cir. 2006).
     64
23        Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Stuhlbarg Int’l Sales Co. v. John D. Brush &
          Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (noting that preliminary injunction and temporary
24        restraining order standards are “substantially identical”).
     65
          All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (citation omitted).
25
     66
          Id. at 1132.
26   67
          18 U.S.C. § 1589 (a).
                                                             15
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                      5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 22 of 32 Page ID
                                  #:5136




 1   defined as “any harm, whether physical or nonphysical, including psychological,
 2   financial, or reputational harm, that is sufficiently serious, under all the surrounding
 3   circumstances, to compel a reasonable person of the same background and in the same
 4   circumstances to perform or to continue performing labor or services in order to avoid
 5   incurring that harm.”68 This statutory language makes clear that the first inquiry under
 6   the federal forced labor statute is GEO’s intent in threatening harm.69 To determine if
 7   the harms threatened were serious, the statute employs a reasonable person test: Was
 8   the threat sufficiently serious that a reasonable person of the same background and
 9   circumstances would feel compelled to continue working?70
10              A reasonable likelihood of success exists here: GEO’s acquisition of free labor by
11   threatening Class Members with reprisal violates the TVPA. GEO forces the HUSP
12   Class to perform uncompensated janitorial and maintenance work in common areas of
13   its detention facilities.71 GEO obtains this free labor by threatening HUSP Class
14
15
16
     68
          18 U.S.C. § 1589 (c) (emphasis added). The California Trafficking Victims Protection Act, Cal. Civ.
17        Code § 52.5, requires the same reasonable person analysis. See People v. Halim, 14 Cal. App. 5th 632,
          643 (2017), reh’g denied (Sept. 12, 2017), review denied (Nov. 29, 2017), cert. denied sub nom. Halim v.
18        California, 138 S. Ct. 1564 (2018); see also Cal. Penal Code § 236.1(h)(3).
19   69
          See U.S. v. Dann, 652 F.3d 1160, 1170 (9th Cir. 2011) (“The linchpin of the serious harm analysis
          under § 1589 is not just that serious harm was threatened but that the employer intended the victim
20        to believe that such harm would befall her.”).
21   70
          See id.; see also Nuñag–Tanedo v. East Baton Rouge Parish School Board, 2011 WL 7095434, (C.D. Cal. Dec.
          12, 2011) (Kronstadt, J.) (certifying a federal TVPA class where the putative class members shared
22        the same background and circumstances such that a reasonable person standard could be used to
          determine whether it was the defendants’ scheme that ultimately compelled the plaintiffs to work).
23
     71
          See Dkt. 174 at 7, 8, 12, 13 (discussing GEO’s HUSPs); Dkt. 193-18 (Housekeeping Plan); 193-23
24        (Adelanto Sanitation Procedures); 193-24 (Adelanto Housing Unit Post Orders); Dkt. 200 (Answer)
          ¶ 76 (admitting detained immigrants are not paid to perform labor under the HUSPs); Dkt. 210-1
25        (Martin Dep.) at 130:11–138:8; 148:7–23, 155:17–161:16 (discussing the HUSP at GEO’s Aurora
26        ICE Processing Center); Dkt. 210-3 (ICE Decl.) ¶ 21; Dkt. 210-4 (GEO 30(b)(6) Dep.) at 132:18–
          136:4.
                                                           16
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                   5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 23 of 32 Page ID
                                  #:5137




 1   Members with “serious harm,” including solitary confinement, disciplinary housing
 2   transfers, loss of privileges, referral to ICE, and criminal prosecution.72
 3              When asked to opine on the applicability of the TVPA on PBNDS-sanctioned,
 4   voluntary work programs—programs less violative than GEO’s non-PBNDS HUSP
 5   program—the U.S. Court of Appeals for the Eleventh Circuit concluded that coercion
 6   of labor violates the TVPA even when the coercion happens in a civil detention center:
            If CoreCivic, or any other private for-profit contractor, actually forces
 7
            detainees to provide labor (whether through a work program or not)
 8          through any of the illegal coercive means explicitly proscribed by the
            TVPA, it has “obtain[ed] the labor or services of a person” in violation of
 9
            the TVPA. Again, nothing in the text of the statute excludes federal
10          contractors providing immigration detention services from liability under
            the TVPA, even when that liability might arise out of the operation of a
11
            federally mandated work program. And nothing in the PBNDS permits
12          CoreCivic, or other private contractors operating immigration detention
            facilities, to force detainees to perform labor (beyond personal
13          housekeeping tasks), and certainly not through the illegal coercive means
14          explicitly listed in the TVPA.73
15
                The “personal housekeeping tasks” referred to in Barrientos expressly exclude the
16
     tasks required under GEO’s HUSP program: the point of the HUSP-related claim is that
17
     GEO demands Class Members to work and perform janitorial services in common areas
18
     not included within the “personal housekeeping tasks” condoned by ICE through
19
     Section 5.8.V.C of the PBNDS. When GEO enforces the HUSP program through illegal
20
     72
21         See Dkt. 193-16 at 29 (Adelanto Supp. Detainee Handbook); Dkt. 193-25 (Northwest Detention
          Center Detainee Handbook); Dkt. 193-34 (RFAs) at No. 24 (admitting that at each facility, “[r]efusal
22        to clean assigned living area” is classified as a 300-level “High Moderate” offense punishable by up
          to 72 hours in disciplinary restriction); Dkt. 206-1 (Campos Fuentes Dep.) at 75:12–24 (“GEO or
23        the officers would lock us up in our rooms or cells until somebody went to do it.”); Dkt. 206-2
          (Novoa Dep.) at 44:15–18 (“I wouldn’t get some things that I needed. My bunk was scattered. They
24        would go through my bunk.”); Dkt. 206-4 (Karim Dep.) at 88:23–90:3 (“[I]f I don’t do those things,
25        it will affect my case; I was not going to get bond; I was not going to get released.”); Dkt. 210-2
          (Saavedra-Roman testimony) at 4.
26   73
           Barrientos et al. v. CoreCivic, Inc., No. 18-15081, at 17-18 (Feb. 28, 2020 11th Cir.) (Slip Op.) (emphasis
          added).
                                                             17
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                       5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 24 of 32 Page ID
                                  #:5138




 1   coercive means, GEO violates the TVPA. GEO thus violates the TVPA every day in
 2   each of the covered facilities as a fundamental business practice.74
 3              Plaintiffs are likely to prevail on the merits of their claim that GEO violates the
 4   TVPA, so this factor weighs in favor of the Court granting a temporary restraining order.
 5              2.      Class Members face immediate, irreparable harm because the
                        HUSP program puts Class Members in a heightened risk of
 6                      exposure to COVID-19, a serious, potentially life threatening
 7                      incurable disease.
 8
                To show irreparable harm a plaintiff “demonstrate immediate threatened injury
 9
     as a prerequisite to preliminary injunctive relief.”75 “Irreparable harm is the single most
10
     important prerequisite for the issuance of a preliminary injunction.”76 This case presents
11
12
13
14
15   74
          And such threats, as documented in the above-cited declarations and evidence, also violate the
16        detainees’ constitutional rights given the threat to their health and safety.
                When the Government detains a person for the violation of an immigration law, the
17              person is a civil detainee, even if he has a prior criminal conviction. . . . Moreover,
                under the Fifth Amendment’s Due Process Clause, a civil detainee cannot be subjected
18              to conditions that amount to punishment. . . . Moreover, the Government may not
19              ignore a condition of confinement that is sure or very likely to cause serious illness. A
                civil detainee’s constitutional rights are violated if a condition of his confinement
20              places him at substantial risk of suffering serious harm, such as the harm caused by a
                pandemic. . . . Inadequate health and safety measures at a detention center cause
21              cognizable harm to every detainee at that center.
22   Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KS), at 8-9 (C.D. Cal. April 1, 2020) (Temporary Restraining
     Order and Order to Show Cause).
23   75
          Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).
24   76
           Spark Indus., LLC v. Kretek Int’l, Inc., No. CV 14-5726-GW(ASX), 2014 WL 12600262, at *3 (C.D.
          Cal. July 29, 2014) (citations omitted); see also 11A Charles A. Wright & Arthur R. Miller, Federal
25        Practice and Procedure § 2948.1 (3d ed. rev. 2014) (“Perhaps the single most important prerequisite
26        for the issuance of a preliminary injunction is a demonstration that if it is not granted the applicant
          is likely to suffer irreparable harm before a decision on the merits can be rendered.”).
                                                            18
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                   5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 25 of 32 Page ID
                                  #:5139




 1   a paradigmatic example of an imminent threats to health and safety presenting
 2   irreparable harm.77
 3              More and more evidence of irreparable harm develops each day as the virus
 4   spreads throughout the world, the country, and GEO facilities. Simply put, Class
 5   Members risk illness and death from participation in the HUSP. The argument is
 6   as stark as that. By requiring Class Members to participate in the HUSPs at all, let alone
 7   without personal protective equipment, GEO exposes Class Members to potential
 8   death and serious illness on a daily basis. COVID-19 exists in GEO’s facilities.78
 9   And cleaning those facilities, in particular the common areas where detainees gather and
10   interact, without protective equipment nearly guarantees exposure to COVID-19.
11              The CDC has advised that, when disinfecting common areas, cleaning staff
12   should “wear disposable gloves and gowns for all tasks in the cleaning process.”79 The
13   CDC also recommends that cleaning staff wash their hands often using soap or, if soap
14
     77
          See Harris v. Bd. of Supervisors, Los Angeles Cty., 366 F.3d 754, 756 (9th Cir. 2004); Unknown Parties v.
15        Johnson, No. CV-15-00250-TUC-DCB, 2016 WL 8188563, at *15 (D. Ariz. No. 18, 2016), aff’d sub
16        nom Doe v. Kelly, 878 F.3d 710 (9th Cir. 2017); Jones v. Tex. Dep’t. of Crim. Justice, 880 F.3d 756, 760 (5th
          Cir. 2018).
17   78
          Judge John E. Jones, III recently addressed the immediate harm and found it exists:
18              Public health officials now acknowledge that there is little that can be done to stop the
                spread of COVID-19 absent effective quarantines and social distancing procedures.
19              But Petitioners are unable to keep socially distant while detained by ICE and cannot
                keep the detention facilities sufficiently clean to combat the spread of the virus. Based
20              upon the nature of the virus, the allegations of current conditions in the prisons, and
21              Petitioners’ specific medical concerns, detailed below, we therefore find that
                Petitioners face a very real risk of serious, lasting illness or death. There can be no
22              injury more irreparable.
     Thakker v. Doll, No. 1:20-cv-00480-JEJ, Memorandum and Order (M.D. Pa. Mar. 31, 2020) (ordering
23    immediate release of 13 medically vulnerable ICE detainees) available at
24    https://aclupa.org/sites/default/files/field_documents/memo_and_order_granting_tro_and_relea
      se.pdf.
25   79
           Centers for Disease Control and Prevention, Environmental Cleaning and Disinfection Recommendations
26        (updated     Apr.    1,    2020),    available   at     https://www.cdc.gov/coronavirus/2019-
          ncov/community/organizations/cleaning-disinfection.html (last accessed Apr. 3, 2020).
                                                              19
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                       5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 26 of 32 Page ID
                                  #:5140




 1   is not available, hand sanitizer.80 But GEO has not even provided hand soap to Class
 2   Members, let alone hand sanitizer, disposable gloves, gowns, or any other protective
 3   equipment recommended or required by the CDC to protect individuals like Class
 4   Members from COVID-19.81 By forcing Class Members to clean common areas without
 5   proper protective equipment and refusing to exempt detainees who are particularly
 6   susceptible to COVID-19, GEO increases the risk of additional deaths—“an
 7   irremediable and unfathomable” harm.82
 8             Moreover, Class Members include older adults and people with underlying
 9   medical conditions that increase their likelihood of severe illness or death if they contract
10   COVID-19.83 And those patients in high-risk categories who do not die from COVID-
11   19 should expect a prolonged recovery, including the need for extensive rehabilitation.
12   For these reasons, public health experts have concluded that people with these
13   characteristics in institutional settings such as immigration detention centers are at grave
14   risk of severe illness and death.
15             Nor is social distancing—the other primary defense against contracting COVID-
16   19—available to Class Members.84 As noted, GEO’s immigration detention centers are
17   80
           Centers for Disease Control and Prevention, Environmental Cleaning and Disinfection Recommendations
18        (updated     Apr.    1,    2020),    available   at     https://www.cdc.gov/coronavirus/2019-
          ncov/community/organizations/cleaning-disinfection.html (last accessed Apr. 3, 2020).
19   81
          Novoa Decl. (Dkt 192-3) ¶ 14; Campos Fuentes Decl. (Dkt 192-4) ¶ 11; Karim Decl. (Dkt 192-5) ¶
20        17; Mancia Decl. (Dkt 192-6) ¶ 14; Marwaha Decl. (Dkt 192-7) ¶ 17.
     82
21        Garcia v. Google, Inc., 743 F.3d 1258, 1268 (9th Cir. 2014) (internal quotations marks omitted).
     83
           CDC COVID-19 Response Team, Severe Outcomes Among Patients with Coronavirus Disease 2019
22        (COVID-19) — United States, February 12–March 16, 2020, Morbidity & Mortality Wkly. Report
          (MMWR), available at http://dx.doi.org/10.15585/mmwr.mm6912e2 (last accessed April 3, 2020);
23        see also Frazer Decl., ¶¶ 11-15 (HIV positive and bleeding); Del Bosque Decl., ¶¶ 2-4 (asthmatic and
24        glaucoma), ¶ 9 (other detainee with cancer); Tejada Dejaso Decl., ¶¶3-4 (hypertensive with a history
          of cardiac issues).
25   84
           National Institutes of Health, Coronavirus and “Alternative” Treatments, Mar. 6, 2020, available at
26        https://nccih.nih.gov/health/in-the-news-in-the-news-coronavirus-and-alternative-treatments (last
          accessed April 3, 2020).
                                                           20
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                   5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 27 of 32 Page ID
                                  #:5141




 1   “congregate environments” where people live, sleep, and eat in close quarters.
 2   Immigration detention facilities face even greater risk of infectious spread because of
 3   overcrowding, the proportion of vulnerable people detained, and often scant medical
 4   care resources. People live in close quarters and cannot achieve the “social distancing”
 5   needed to effectively prevent the spread of COVID-19. The inability to maintain the
 6   recommended distance of 6 feet from others, and the sharing and touching of objects
 7   used by others is particularly true with HUSP Class Members who GEO forces to clean
 8   common areas by threatening them with solitary confinement, a loss of privileges, and
 9   criminal prosecution if they do not fulfill their cleaning assignments.
10              Given the combination of the close quarters in which Class Members are
11   confined, and their forced exposure to GEO’s employees and new detainees, conditions
12   faced by Class Members pose a significant risk of imminent and irreparable harm absent
13   the requested injunctive relief.85
14              3.      The balance of the equities favors injunctive relief because life and
                        health of Class Members outweighs GEO’s profits from illegal,
15                      unpaid, forced labor.
16
17              In considering an order of injunctive relief, “[a] court must balance the competing

18   claims of injury and must consider the effect on each party of the granting or withholding

19   of the requested relief.”86 The question is not even close. Class Members face the risk of

20   serious illness or death from COVID-19. By contrast, GEO faces the risk of hiring and

21   equipping cleaning staff instead of lining its pockets with profits won from slave labor.

22
23   85
          Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus Disease 2019
24        (COVID-19) in Correctional and Detention Facilities (updated Mar. 23, 2020), available at
          https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
25        correctional-detention.html (last accessed Apr. 3, 2020).
     86
26        Arc of Cal. v. Douglas, 757 F.3d 975, 991 (9th Cir. 2014)(quoting Amoco Prod. Co. v. Vill. of Gambell, 480
          U.S. 531, 542 (1987)).
                                                            21
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                     5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 28 of 32 Page ID
                                  #:5142




 1              Ultimately, the question boils down to balancing the health and welfare, including
 2   potential death, for Class Members against reduced profits for GEO (when forced to do
 3   what it should be doing in any event). When faced with a conflict between financial
 4   concerns and preventable human suffering, courts in this Circuit have had little difficulty
 5   concluding that “the balance of the hardships tips decidedly in plaintiffs’ favor.” 87 To
 6   ask the question answers it: GEO’s profits from slave labor cannot outweigh the health
 7   of Class Members.
 8              4.      Injunctive relief is in the public interest because the requested
                        relief helps sever the chain of exposure to COVID-19.
 9
10              With respect to the final element, the requested injunction would serve the public
11   interest because “[p]rotecting public health and safety is clearly in the public interest.”88
12   Movants seek injunctive relief to prevent the spread of a pandemic. While the HUSP
13   Class Members seek the relief for their own protection, the relief they request will benefit
14   everyone who lives or works in GEO’s facilities. Once exposed to COVID-19—as they
15   inevitably will be if the HUSP program continues unabated—Class Members will return
16
     87
          Rodde v. Bonta, 357 F.3d 988, 998 (9th Cir. 2004) (the balance of the equities weighed in favor of the
17        plaintiffs when they would face a lack of necessary treatment, increased pain, and medical
          complications and the harm to the defendant was “balancing its health care budget and controlling
18        costs”); Harris v. Bd. of Supervisors, Los Angeles Cty., 366 F.3d 754, 766 (9th Cir. 2004) (the balance of
19        the equities weighed in favor of granting a temporary restraining order to prevent a Los Angeles
          County hospital from reducing the number of hospital beds because the harms to the plaintiffs, which
20        included “pain, infection, amputation, medical complications, and death due to delayed treatment”
          outweighed the financial harm to the defendants).
21   88
          State of California v. Picayune Rancheria of Chukchansi Indians of Cal., No. 1:14-CV-01593 (LJO-SAB), 2015
22        WL 9304835, at *8 (E.D. Cal. Dec. 22, 2015), aff’d sub nom. California v. Picayune Rancheria of Chukchansi
          Indians of Cal., 725 F. App’x 591 (9th Cir. 2018); see also Pashby v. Delia, 709 F.3d 307, 331 (4th Cir.
23        2013) (stating that “the public interest in this case lies with safeguarding public health rather than
          with assuaging North Carolina’s budgetary woes”); Fruth, Inc. v. Pullin, No. CV 3:15-16266, 2015 WL
24        9451066, at *8 (S.D. W. Va. Dec. 23, 2015) (“an injunction here will safeguard the public health and
          thereby serve the public interest”); Gen-Probe Inc. v. Bayer Healthcare LLC, No. 05-CV-1668 BEN
25        (WMC), 2006 WL 8455600, at *6 (S.D. Cal. Mar. 3, 2006) (“the potential impact on public health
26        identified by Dr. Terrault is exactly the type of public interest meant to be considered under this
          prong of the injunction analysis”).
                                                            22
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                     5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 29 of 32 Page ID
                                  #:5143




 1   to live and mingle with other detainees and interact with GEO’s staff. And this cycle will
 2   continue without Court intervention. Exempting the Class Members from the HUSP,
 3   or providing them with adequate protection, would eliminate that link and, in turn, slow
 4   the spread of COVID-19. This factor supports injunctive relief.
 5              B.      The Court should grant the relief without requiring a bond.
 6
 7              While Federal Rule of Civil Procedure 65(c) generally requires security be posted

 8   before a temporary restraining is entered, this Court has the discretion to decide whether,

 9   or in what amount, a bond is required.89

10              District courts routinely exercise this discretion to require no security in cases

11   brought by indigent and/or incarcerated people. 90 So too here, Movants ask that this

12   Court exercise its discretion and grant the requested temporary restraining order without

13   requiring payment of security; or in the alternative, a minimal bond.

14                                            IV.      CONCLUSION
15
               For the foregoing reasons, Movants request this Court grant a temporary
16
     restraining order in the form submitted and set this matter for determination of
17
     extending its ruling in the form of a preliminary injunction.
18
19
20
21
22
23
24
25   89
          Jorgensen v. Cassiday, 320 F.3d 906, 919 (9th Cir. 2003).
     90
26        See, e.g., Toussaint v. Rushen, 553 F. Supp. 1365, 1383 (N.D. Cal. 1983) (state prisoners); Orantes–
          Hernandez v. Smith, 541 F. Supp. 351, 385 n. 42 (C.D. Cal. 1982) (detained immigrants).
                                                            23
      PLAINTIFFS’ EX PARTE MOTION FOR A                                                5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 30 of 32 Page ID
                                  #:5144




 1   Dated: April 6, 2020.               Respectfully submitted,

 2                                        /s/ Daniel H. Charest
 3                                       Daniel H. Charest (admitted pro hac vice)
                                         dcharest@burnscharest.com
 4                                       TX Bar # 24057803
 5                                       Warren Burns (admitted pro hac vice)
                                         wburns@burnscharest.com
 6                                       TX Bar # 24053119
                                         E. Lawrence Vincent (admitted pro hac vice)
 7
                                         lvincent@burnscharest.com
 8                                       TX Bar # 20585590
                                         BURNS CHAREST LLP
 9
                                         900 Jackson St., Suite 500
10                                       Dallas, Texas 75202
                                         Telephone: (469) 904-4550
11                                       Facsimile: (469) 444-5002
12
                                         Robert Ahdoot (CA Bar # 172098)
13                                       rahdoot@ahdootwolfson.com
14                                       Tina Wolfson (CA Bar # 174806)
                                         twolfson@ahdootwolfson.com
15                                       Theodore W Maya (CA Bar # 223242)
16                                       tmaya@ahdootwolfson.com
                                         Alex R. Straus (CA Bar # 321366)
17                                       astraus@ahdootwolfson.com
18                                       AHDOOT & WOLFSON, PC
                                         10728 Lindbrook Drive
19                                       Los Angeles, California 90024-3102
20                                       Telephone: (310) 474-9111
                                         Fax: (310) 474-8585
21
22
23
24
25
26

                                           24
     PLAINTIFFS’ EX PARTE MOTION FOR A                               5:17-cv-02514-JGB
     TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 31 of 32 Page ID
                                  #:5145




 1                                       Korey A. Nelson (admitted pro hac vice)
                                         knelson@burnscharest.com
 2                                       LA Bar # 30002
                                         Lydia A. Wright (admitted pro hac vice)
 3
                                         lwright@burnscharest.com
 4                                       LA Bar # 37926
                                         C. Jacob Gower (admitted pro hac vice)
 5
                                         jgower@burnscharest.com
 6                                       LA Bar # 34564
                                         BURNS CHAREST LLP
 7                                       365 Canal Street, Suite 1170
 8                                       New Orleans, LA 70130
                                         Telephone: (504) 799-2845
 9                                       Facsimile: (504) 881-1765
10
                                         R. Andrew Free (admitted pro hac vice)
11                                       andrew@immigrantcivilrights.com
12                                       TN Bar # 030513
                                         LAW OFFICE OF R. ANDREW FREE
13                                       P.O. Box 90568
14                                       Nashville, TN 37209
                                         Telephone: (844) 321-3221
15                                       Facsimile: (615) 829-8959
16
                                         Nicole Ramos (admitted pro hac vice)
17                                       nicole@alotrolado.org
18                                       NY Bar # 4660445
                                         AL OTRO LADO
19                                       511 E. San Ysidro Blvd., # 333
20                                       San Ysidro, CA 92173
                                         Telephone: (619) 786-4866
21
22
                                         Attorneys for Plaintiffs

23
24
25
26

                                           25
     PLAINTIFFS’ EX PARTE MOTION FOR A                               5:17-cv-02514-JGB
     TEMPORARY RESTRAINING ORDER
Case 5:17-cv-02514-JGB-SHK Document 252-1 Filed 04/06/20 Page 32 of 32 Page ID
                                  #:5146




 1                              CERTIFICATE OF SERVICE

 2          On April 6, 2020, I electronically submitted the foregoing document with the
     clerk of the court for the U.S. District Court, Central District of California, using the
 3   electronic case filing system. I hereby certify that I have provided copies to all counsel
 4   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).

 5                                             /s/ Daniel H. Charest
 6                                            Daniel H. Charest (admitted pro hac vice)
                                              dcharest@burnscharest.com
 7                                            TX Bar # 24057803
 8                                            BURNS CHAREST LLP
                                              900 Jackson St., Suite 500
 9                                            Dallas, Texas 75202
10                                            Telephone: (469) 904-4550
                                              Facsimile: (469) 444-5002
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                 26
      PLAINTIFFS’ EX PARTE MOTION FOR A                                     5:17-cv-02514-JGB
      TEMPORARY RESTRAINING ORDER
